Case 0:21-cr-60066-WPD Document 8 Entered on FLSD Docket 02/26/2021 Page 1 of JA
                                                                              5


                                                                                            Feb 25, 2021


                             U NITED STA TES D ISTR IC T C OU RT
                             SO U TH ERN D ISTR ICT O F FLO RIDA
                    21-60066-CR-DIMITROULEAS/SNOW
                            CA SE N O .
                                          18U.S.C.j2261A(2)(B)
                                          18U.S.C.j875(c)
                                          18U.S.C.j982
   UNITED STATES O F AM ER ICA

   VS.


   M AR TO FM N CISC O PEREZ,

          D efendant.
                                        /

                                            IND IC TM ENT

          The Grand Jury chargesthat:

                                           CO UN T 1
                                        Cyber H arassm ent
                                     (18U.S.C.j2261A(2)(B))
          Beginning at least as early as A pril2020,the exact date being unknow n to the Grand

   Jury,and continuing through on or about October 7,2020,in Brow ard County,in the Southern

   D istrictofFlorida,and elsew here,the defendant,

                                  M ARTO FR AN CISCO PEREZ,

   did,w ith the intentto harass and intim idate,use an interactive com puter service and electronic

   com m unication service and any otherfacility of interstate and foreign com m erce to engage in a

   course of conductthat caused,attempted to cause,and w ould be reasonably expected to cause

   substantial em otional distress to Victim 1, a1l in violation of Title 18, U nited States Code,

   Section226lA(2)(B).
Case 0:21-cr-60066-WPD Document 8 Entered on FLSD Docket 02/26/2021 Page 2 of 5




                                            CO U NT 2
                                   Threatening Com m unications
                                         (18U.S.C.j875(c))
          On or aboutJune 25,2020,in Broward County,in the Southern D istrict of Florida,and

   elsewhere,the defendant,

                                  M ARIO FR AN CISCO PEREZ,

   did knowingly and intentionally transm itin intersà te com m erce a colnm unication containing a

   tlzreatto injure the person ofanother,with the intentto communicate a threatand with the
   know ledgethatthecom m unication w ould be view ed asatlzreatathatis,a comm unication toV ictim

   1 in which the defendantstated,'swe w illfind you and we w illhurtyow ''in violation ofTitle 18,

   UnitedStatesCode,Section875(c).
                                            C OU NT 3
                                   Threatening C om m unications
                                         (18U.S.C.j875(c))
          O n or aboutJuly 23,2020,in Brow ard County,in the Southern D istrictofFlorida,and

   elsewhere,the defendant,

                                  M ARTO FRANCISCO PEREA
   did know ingly and intentionally transm it in interstate com m erce a com m unication containing a

   threatto injurethe person ofanother,with the intentto commtlnicate a threatand with the
   know ledgethatthecom m unication w ould beview ed asathreat,thatis,a com m unication toV ictim

   lin which the defendantstated,Gttherespeople in LA waiting to huntyou down,''in violation of

   Titlel8,UnitedStatesCode,Section875(c).




                                                   2
       '
                                                                         h
                                                                         !
Case 0:21-cr-60066-WPD Document 8 Entered on FLSD Docket 02/26/2021 Page 3 of 5




                                 FO RFEITUR E A LLEG AH ON S

                 The allegations of this Indictm ent are re-alleged and by this reference fully

   incorporated herein for alleging crim inal forfeim re to the United States of A merica of certain

   property in which the defendant,M AR '
                                        IO FR AN CISCO PEREZ,hasan interest.

                 UponconvictionofaviolationofTitlel8,UnitedSttesCode,Section875(c),as
   alleged in this Indictment,the defendant,M ARIO            CISCO PEREZ,shallforfeit to the

   United States ofAmerica,pursuantto Title 18,United StatesCode,Section 981(a)(1)(C),all
   property,realorpersonal,w hich constitutesorisderived from proceedstraceable to such offense.

           AllpursuanttoTitle18,UnitedStatesCode,Section981(a)(1)(C),asmadeapplicableby
   Title28,United StatesCode,Section 2461(c),andtheproceduressetforth in Title21,United
   StatesCode,Section 853.




                                                              FOREPER ON



    R AN A FA     RD O ORSH AN
      TED ST      ES A TTORNEY



           k.
   HILLARY T.IRVW
   A SSISTAN T U'
                N ITED STATES A TTORN EY
 Case 0:21-cr-60066-WPD Document 8 Entered on FLSD Docket 02/26/2021 Page 4 of 5
                                          UNITED STATES DISTRICT CO URT
                                         SO UTHERN DISTR ICT O F FLO RIDA

UM TED STATES OF AM ERICA                                     CASE NO.
 V.
M ARIO FRANCISCO PEREZ,                                       C ERTIFICATE OF TRIAL ATTORNEY*
                                                              Superseding CaseInformation:
                      Defendant.             l

CourtDivision:(selectOne)                                     New defendantts)          Yes       No
       M iam i             Key W est                          N umberofnew defendants
 z     FTL                 W PB        FTP                    Totalnum berofcounts

                 lhave carefully considered theallegations oftheindictm ent,thenumberofdefendants,the num berof
                 probable witnessesandthelegalcomplexitiesoftheIndictment/lnformation attachedhereto.
       2.        1am aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                 Coul'
                     tin setting theircalendars and scheduling criminaltrialsunderthe mandate ofthe Speedy Trial
                 Act Title28 U.S.C.Section3161.
                 Intelmreter:      (YesorNo)         No
                 Listlanguage and/ordialect               .
       4.        Thiscasewilltake 6 daysforthe partiestotry.
       5.        Pleasecheck appropriatecategol.
                                               y and jypeofoffense listed below:
                 (Checkonlyone)                                      (Checkonlyone)

       I         0 to 5 days                                         Petty
       11        6 to 10 days                    /                   M inor
       IH        11to20 days                                         M isdem .
       IV        21 to 60 days                                       Felony             e
       V         61daysandover
       6.        Hasthiscasepreviously beenfiled inthisDistrictCourt?                 (YesorNo)   No
         lfyes:Judge                                          CaseN o.
        (Attachcopyofdispositiveorder)
        Hasacomplaintbeentiledinthismatter?                   (YesorNo)         YeS
         lfyes:MajistrateCaseNo.                              20-MJ-6491-HUNT
         Relatedm lscellaneousnllmbers:
        Defendantts)infederalcustodyasof                      October7.2020
        Defendantts)irlstatecustodyasof
         Rule20from theDistrictof
         Isthisapotentialdeathpenaltycase?(YesorNo)                      No
                 Doesthiscase originatefrom a matterpending in the CentralRegion ofthe U.S.Attonaey'sOftke
                 priortoAugust9,2013(Mag.JudgeAlicia0.Vallel?                         Yes         No ?'
       8.        Doesthiscase originatefrom a matterpending in theNorthernRegion oftheU.S.Attorney'sOftk e
                 priortoAugust8,2014(Mag.JudgeShaniekM aynard)?                       Yes         No 4
       9.        Doesthiscase originatefrom a matterpending in the CentralRegion oftheU.S.Attorney'sOffke
                 priortoOctober3,2019(M ag.JudgeJaredStrauss)?                        Yes         No z


                                                                     HILLARY IRVIN
                                                                     ASSISTANT UNITED STATES ATTORNEY
                                                                     CourtID No.A5502595
 ï'penalty Sheetts)attached                                                                               REV 6/52020
Case 0:21-cr-60066-WPD Document 8 Entered on FLSD Docket 02/26/2021 Page 5 of 5




                            UNITED STA TE S D ISTR IC T COU R T
                            SOU TIIERN DISTRICT OF R O W DA

                                       PEN ALTY SH EET

   Defendant's Nam e: M AIH O FR AN CISCO PEREZ

   Case No:


   Count#:1

   CyberHarassm ent

   Title18,UnitedStatesCode,Section2261A(2)(b)
   *M ax.Penalty:5 years'im prisonm ent


   Counts#:2-3

   Threatening Com munications

   Title18,UrlitedStatesCode,Section875(c)
   *M ax.Penalty:5 years'im prisonm ent




   feR efersonly to possible term ofincarceration,does notinclude possible finesrrestitutitm ,
             specialassessm ents,parole term s,or forfeituçesthatm ay be applicable.
